—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered April 24, 2002, which granted defendants’ motion seeking summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiffs commenced this action seeking judgment permanently enjoining defendants from completing the installation of a floating dock, compelling removal of that portion of the dock that has been installed and anchored in place, and preventing defendants from operating the dock. Supreme Court properly granted defendants’ motion seeking summary judgment dismissing the complaint. Plaintiffs have not raised in their brief any issue with respect to that part of the order granting defendants’ motion insofar as it sought summary judgment dismissing the first four causes of action. We therefore deem any issue with respect to those causes of action abandoned (see Ciesinski v Town of Aurora, 202 AD2d 984 [1994]). With respect to the remaining cause of action, alleging private nuisance, defendants established their entitlement to judgment as a matter of law and plaintiffs failed to raise a triable issue of fact whether defendants’ dock substantially and unreasonably interferes with the use or enjoyment of their property (see Concerned Citizens of Cedar Hgts.-Woodchuck Hill Rd. v DeWitt Fish & Game Club, 302 AD2d 938 [2003]; Hugway, Ltd. v Fizzinoglia, 166 AD2d 836, 837 [1990]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Lawton, JJ.